IN THE SUPREME COURT OF THE STATE OF NEVADA


                  JAIME RAY BERRY,                                      No. 68319
                  Petitioner,
                  vs.
                  MS. PAM FEIL, LAW LIBRARY
                  SUPERVISOR; MR. ROBERT
                                                                          FILED
                  LEGRAND, WARDEN, LOVELOCK                               JUL 2 8 2016
                  CORRECTIONAL CENTER; MR.
                  JAMES G. COX, DIRECTOR NEVADA
                  DEPARTMENT OF CORRECTIONS;
                  AND THE STATE OF NEVADA,
                  Respondents.




                                        ORDER DENYING PETITION
                              This is a pro se petition for a writ of mandamus seeking an
                  order directing the Lovelock Correctional Center and Nevada Department
                  of Corrections to make notary services available without having to present
                  identification with a signature. Without deciding upon the merits of any
                  claims raised in the documents submitted in this matter, we decline to
                  exercise our original jurisdiction.   See NRS 34.160; NRS 34.170. The
                  instant petition raises factual issues that are better addressed in the
                  district court in the first instance. See Round Hill Gen. Improvement Din.
                  v. Newman, 97 Nev. 601, 604, 637 P.2d 534, 536 (1981) ("When disputed
                  factual issues are critical in demonstrating the propriety of a writ of



SUPREME COURT
      OF
    NEVADA


to; i 947A .040
                mandamus, the writ should be sought in the district court, with appeal
                from an adverse judgnient to this court."). Accordingly, we
                            ORDER the petition DENIED.



                                                                                    J.



                                                                                    J.



                                                                                    J.




                cc: Jaime Ray Berry
                      Attorney General/Carson City




SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 1947A me